Title: To George Washington from Charles Carroll (of Carrollton), 1 December 1792
From: Carroll, Charles (of Carrollton)
To: Washington, George



Dear Sir
Annapolis 1st Decemr 1792

By an act of this Legislature, passed yesterday, Mr Thomas Harwood, who is treasurer of this Shore, will be obliged to resign his place of Commissioner of loans, the duties of which have in fact been performed by his brother Mr Benjamin Harwood.
Mr Thomas Harwood has requested me to recommend to you his brother, and wishes that he may be appointed Commissioner of loans. I assure you, Sir, you could not select from the whole State a person better qualified to execute that office; Mr Secretary Hamilton can inform you with what method and accuracy Mr Harwood keeps his accounts.
The same Law vacates my seat on the Senate of this State, unless I give up my seat in the Senate of the United States within fifteen days from its passage; indeed as Congress and this Legislature sit at the same time, the duties of the two Stations are become incompatible and therefore I have resigned my seat in the Senate of the United States. On Tuesday next the Assembly will choose my Successor; if the person talked of (Mr Richard Potts) should be chosen, and he will accept the trust he is really (I speak

it not from false modesty) much better qualified to discharge it, than I am.
I beg my respectful compliments to Mrs Washington and remain with Sentiments of the most perfect esteem Dear Sir, Yr most obedt hum. Servant

Ch. Carroll of Carrolton

